Title: To Benjamin Franklin from William Carmichael, 21 December 1780
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 21st. Decr. 1780.
I am afraid you will think me a troublesome correspondent, because I have no Opportunities of amusing or of giving information that will be agreable to you.— Our Necessities & difficulties are the themes for my Letters & be assured that it is not less disagreable for me to write on these Subjects than for you to be obliged to read what I write— Premising this you will not be surprized to hear that Mr. Jay is constrained to draw on you for his Support as well as mine for 600 Louis dors, Mr. Grand did not sufficiently explain to the Marquis D’Yranda the arrangement you have made with him on this & the subject of the Bills drawn on Mr Jay by Congress for 25,000 Dollars some of which have been accepted & have been paid— This had induced Mr. Jay to dispose of his Bills to another House altho’ I must do the Marquis D’Yranda the Justice to tell you that he seems disposed to accommodate us, notwistanding He did not think himself authorised by Mr. Grands Letters— This matter being cleared up to the Satisfaction of the Marquis, I am persuaded Mr. Jay will be happy to avail himself of his good Will & reputation here, which is not greater than he merits in every respect.— Indeed He is the only Spaniard, except the Prince Massarano whom I did myself the honour to introduce to your notice, who hath given me unequivocal proofs of his Friendship & Politeness, for which I beg you to express my thanks to Mr Grand to whose good offices I am certainly indebted for the Marks of distinction with which I have been received in the House of his Correspondent— Mr. Jay had been enabled to pay the first Bills at six months Sight that have became due & hope that neither France or Spain will suffer our Credit to be ruined for the Sum in Question.
Mr. Cumberland is still here & daily expects his Coadjutor the Abbé or what is equivalent, further Instructions—
It is necessary to inform you that I have received but a 600 pounds of my Salary more than 100 of which I have been obliged to leave for the use of Mr. Jay & 70 pounds more to pay the first Bill of Congress at 2. months Sight that became due when we were as we are at present without funds for that Purpose— I am therefore obliged to live on Fich [Fish?], as they say in England & of Course spend my Income at a great Loss. I intreat you to present the proper Compliments for me to my Acquaintance at Paris and to believe me with much Respect Your obliged & humble Servt.(signed). Wm. Carmichael.
His Exy. B. Franklin.
